EXHIBIT 10.34

 



FIFTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER, dated as of
December 29, 2015 (this “Amendment”), is by and among JAMBA, INC., a Delaware
corporation (the “Parent”), JAMBA JUICE COMPANY, a California corporation (the
“Borrower”), the Subsidiary Guarantors party hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Bank”).

 

RECITALS

 

A. Reference is made to the Credit Agreement, dated as of February 14, 2012 (as
amended, modified or supplemented from time to time, the “Credit Agreement”),
among the Parent, the Borrower, and the Bank. Capitalized terms used herein
without definition shall have the meanings given to them in the Credit
Agreement.

 

B. The Borrower has requested certain amendments to the Credit Agreement and for
the Bank to waive certain Events of Default and the Bank has agreed to make such
amendments and to grant such waiver on the terms and conditions set forth
herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

Amendments to CREDIT AGREEMENT

 

1.1          Amendments to Section 1.1 (Defined Terms) of the Credit Agreement.
Section 1.1 of the Credit Agreement is hereby amended as follows:

 

(a)          The defined terms “Consolidated EBITDAR”, “Consolidated Funded
Debt”, “Consolidated Leverage Ratio”, “Consolidated Rent Expense” and “Specified
Conditions” are hereby deleted from Section 1.1 of the Credit Agreement.

 

(b)          The definitions of “Consolidated EBITDA” and “Fixed Charge Coverage
Ratio” are hereby deleted in their entirety and replaced with the following:

 

“Consolidated EBITDA” means, for the Parent and its Subsidiaries, on a
consolidated basis, for any period, the aggregate of (i) Consolidated Net Income
of the Parent and its Subsidiaries for such period, plus (ii) the sum of
depreciation, amortization of intangible assets, interest expense, and income
tax expense, plus (iii) non-cash share based compensation expense, plus (iv)
non-cash asset impairment losses, plus (v) one-time severance costs related to
the retirement of the Chief Executive Officer of the Borrower, in an aggregate
amount not to exceed $793,000, plus (vi) other non-recurring costs and expenses
acceptable to the Lender in its sole discretion, minus (vii) interest income,
all to the extent taken into account in the calculation of Consolidated Net
Income of the Parent and its Subsidiaries for such period.

 



 

 

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDA minus Capital Expenditures minus dividends and other
distributions (including the repurchase or other acquisition of shares of
Capital Stock of the Parent) (other than dividends paid on preferred stock),
each for the period of four fiscal quarters ending on such date, to (b)
Consolidated Fixed Charges as of such date; provided that, for purposes of
calculating the Fixed Charge Coverage Ratio as of any period, Consolidated
EBITDA shall be increased by proceeds from disposition of stores owned by the
Parent and its Subsidiaries as part of a refranchising program or otherwise
during such period.

 

(c)          The following defined terms are hereby added to Section 1.1 of the
Credit Agreement in appropriate alphabetical order:

 

“Fifth Amendment Effective Date” means December 29, 2015.

 

“Specified Condition” means, for any fiscal quarter, at all times during such
fiscal quarter, (i) unrestricted cash of the Credit Parties, minus (ii)
outstanding Revolving Loans, shall exceed $15,000,000.

 

1.2          Amendments to Section 2.1 (Commitments). Section 2.1 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

The Bank agrees, on the terms and conditions set forth herein, to make loans
(each a “Revolving Loan,” and collectively, the “Revolving Loans”) to the
Borrower, from time to time before the Revolving Credit Termination Date;
provided that, immediately after each Revolving Loan is made, the Revolving
Credit Exposure shall not exceed $10,000,000 (as such figure may be reduced from
time to time as provided in this Agreement, the “Revolving Credit Commitment”).
Subject to Section 3.2, the Borrower may borrow under this Section 2.1(a), repay
or prepay Revolving Loans and reborrow under this Section 2.1(a) at any time
before the Revolving Credit Termination Date.

 

1.3          Amendments to Article VI (Financial Covenants). Article VI of the
Credit Agreement are hereby deleted in its entirety and replaced with the
following:

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

Until payment in full of all Obligations of the Borrower to the Bank and the
termination of the Revolving Credit Commitment, each of the Parent and the
Borrower covenants and agrees that it will not:

 

6.1 Minimum Consolidated EBITDA. Permit Consolidated EBITDA for the period of
four fiscal quarters ending as of the last day of any fiscal quarter, beginning
with the fiscal quarter ending September 30, 2015, to be less than $7,500,000,
provided that the foregoing financial covenant shall not be tested for any
fiscal quarter so long as the Specified Condition is satisfied with respect to
such fiscal quarter.

 

6.2 Minimum Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio
as of the last day of any fiscal quarter, beginning with the fiscal quarter
ending September 30, 2015 to be less than 2.00 to 1.00.

 

6.3 Minimum Consolidated Tangible Net Worth. Permit, at any time on or after
December 31, 2015, Consolidated Tangible Net Worth to be less than $3,500,000.

 



 

 

 

6.4 Maximum Capital Expenditures. Permit Capital Expenditures for the fiscal
year ending December 31, 2016 to be greater than $8,500,000.

 

1.4          Amendments to Section 7.4 (Disposition of Assets) of the Credit
Agreement. Section 7.4(vi) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

(vi) the sale or other disposition of stores (and related assets) owned by the
Parent and its Subsidiaries, in one or more transactions after the Fifth
Amendment Effective Date, as part of a refranchising program, for fair value and
for cash, provided that (x) the Parent and its Subsidiaries collectively own at
least 75 stores after giving effect to such sale or disposition, (y) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, and (z) after giving effect to any such sale or other disposition
(and any other such sales or dispositions occurring prior to or
contemporaneously therewith), the Credit Parties would be in compliance with the
financial covenants in Article VI on a pro forma basis, recomputed as of the end
of the most recent period of four fiscal quarters for which financial statements
have been delivered pursuant to Section 5.1(a) and (b) as if such sale or
disposition had occurred on the first day of such period.

 

1.5          Amendments to Section 7.6 (Restricted Payments) of the Credit
Agreement. Section 7.6(iv) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

(iv)         the repurchase of the common Capital Stock of the Parent in the
fiscal years ending December 31, 2014, December 31, 2015 and December 31, 2016,
in an aggregate amount not exceeding $40,000,000 in the aggregate.

 

1.6          Amendments to Exhibit B (Compliance Certificate) to the Credit
Agreement. Exhibit B to the Credit Agreement is hereby amended in its entirety
as set forth on Appendix I to this Amendment.

 

ARTICLE II 

 

LIMITED WAIVER

 

The Bank hereby waives any Event of Default arising under the Credit Agreement
as a result of (i) the failure of the Borrower to comply with the Minimum
Consolidated Tangible Net Worth in Section 6.3 of the Credit Agreement at any
time prior to the Fifth Amendment Effective Date and (ii) the failure of the
Borrower to comply with the Minimum Fixed Charge Coverage Ratio in Section 6.2
of the Credit Agreement for the fiscal quarter ending September 30, 2015;
provided that the foregoing waiver shall not be deemed to modify or affect the
obligations of the Credit Parties to comply with each and every other
obligation, covenant, duty, or agreement under the Credit Agreement and the
other Credit Documents, in each case as amended, from and after the date hereof.
The waiver in this Article II is a one-time waiver and shall not be construed to
be a waiver of or in any way obligate the Bank to waive any other Default or
Event of Default under the Credit Agreement and the other Credit Documents that
may occur from and after the date hereof.

 



 

 

 

ARTICLE III 

 

REPRESENTATIONS AND WARRANTIES

 

Each Credit Party hereby represents and warrants to the Bank as follows:

 

3.1          Representations and Warranties. After giving effect to this
Amendment, each of the representations and warranties of the Credit Parties
contained in the Credit Agreement and each other Credit Document is true and
correct in all material respects (except for such representations and warranties
that are qualified as to materiality, which shall be true and correct in all
respects) on and as of the date hereof with the same effect as if made on and as
of the date hereof (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct, or true and correct in all
material respects, as applicable, as of such date).

 

3.2          No Default. After giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

 

3.3          Authorization. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the corporate
authority of each Credit Party, (ii) have been duly authorized by all necessary
corporate action of the each Credit Party, (iii) do not and will not violate any
provision of law, statute, rule or regulation to which any Credit Party is
subject or any judgment, order, writ, injunction, license or permit applicable
to any Credit Party, (iv) do not violate or breach any provision of the
governing documents of any Credit Party, and (v) do not violate or breach any
agreement or other instrument binding upon any Credit Party, in each case under
this clause (v) where such violation or breach, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

3.4          Governmental Approvals. The execution, delivery and performance of
this Amendment by each Credit Party do not require the approval or consent of,
or filing with, any Governmental Authority, except such approvals or consents as
have been obtained and are in full force and effect and such filings as have
been made.

 

3.5          Enforceability. This Amendment has been duly executed and delivered
by the each Credit Party and constitutes each Credit Party’s legal, valid and
binding obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity and conflicts of
laws or by bankruptcy, reorganization, insolvency, moratorium or other laws of
general application relating to or affecting the enforcement of creditors’
rights.

 

ARTICLE IV 

 

conditions OF EFFECTIVENESS

 

This Amendment shall become effective as of the date hereof (the “Fifth
Amendment Effective Date”) when, and only when, each of the following conditions
precedent shall have been satisfied:

 

(a)          The Bank shall have received from each party hereto either (i) a
counterpart of this Amendment signed on behalf of each Credit Party and the
Bank, or (ii) written evidence satisfactory to the Bank (which may include
facsimile or other electronic image scan transmission of a signed signature page
of this Amendment) that each such party has signed a counterpart of this
Amendment.

 

(b)          The Bank shall have received payment of an amendment fee in the
amount of $10,000.

 

(c)          The Bank shall have received a third amended and restated
promissory note, duly executed by the Borrower for the account of the Bank.

 



 

 

 

(d)          The Bank shall have received payment of all other fees and other
amounts due and payable on or prior to the Fifth Amendment Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including fees, charges and disbursements of counsel to the Bank)
required to be reimbursed or paid by the Borrower under the Credit Agreement,
this Amendment or any other Credit Document.

 

ARTICLE V

 

AFFIRMATION OF OBLIGATIONS

 

5.1          Affirmation of Obligations. Each Credit Party hereby approves and
consents to the amendments contemplated by this Amendment and agrees that its
obligations under the Credit Documents to which it is a party shall not be
diminished as a result of the execution of this Amendment. This acknowledgement
by each Credit Party is made and delivered to induce the Bank to enter into this
Amendment, and each Credit Party acknowledges that the Bank would not enter into
this Amendment in the absence of the acknowledgements contained herein.

 

5.2          Liens. Each Credit Party hereby ratifies and confirms the grant of
a security interest in and Lien on the Collateral contained in the Security
Documents that were executed in connection with the Credit Agreement, which
security interest and Lien shall continue in full force and effect without
interruption.

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1          Release. In consideration of the Bank's willingness to enter into
this Amendment, the Credit Parties hereby release the Bank and each of its
respective officers, employees, representatives, agents, counsel and directors
from any and all actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act solely in connection with the Credit Documents
on or prior to the date hereof.

 

6.2          Governing Law. This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

 

6.3          Full Force and Effect. Except as expressly amended hereby, the
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Amendment. Any reference to the Credit Agreement or any of the other Credit
Documents herein or in any such documents shall refer to the Credit Agreement
and Credit Documents as amended hereby. This Amendment is limited as specified
and shall not constitute or be deemed to constitute an amendment, modification
or waiver of any provision of the Credit Agreement except as expressly set forth
herein. This Amendment shall constitute a Credit Document under the terms of the
Credit Agreement.

 

6.4          Expenses. The Borrower agrees on demand (i) to pay all reasonable
fees and expenses of counsel to the Bank, and (ii) to reimburse the Bank for all
reasonable out-of-pocket costs and expenses, in each case, in connection with
the preparation, negotiation, execution and delivery of this Amendment and the
other Credit Documents delivered in connection herewith.

 



 

 

 

6.5          Severability. To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

 

6.6          Successors and Assigns. This Amendment shall be binding upon, inure
to the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto.

 

6.7          Construction. The headings of the various sections and subsections
of this Amendment have been inserted for convenience only and shall not in any
way affect the meaning or construction of any of the provisions hereof.

 

6.8          Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

[Signature Page to Follow]

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Credit
Agreement to be executed by their duly authorized officers as of the date first
above written.

 



 

 

  THE BORROWER:       JAMBA JUICE & COMPANY           By: /s/ Karen Luey   Name:
Karen Luey   Title: Executive Vice President, CFO           THE PARENT:      
JAMBA, INC.           By: /s/ Karen Luey    Name: Karen Luey   Title: Executive
Vice President, CFO           THE SUBSIDIARY GUARANTORS:       JAMBA JUICE
ADVERTISING FUND INC.           By: /s/ Karen Luey   Name: Karen Luey   Title:
Executive Vice President, CFO         TALBOTT TEAS INC.           By: /s/ Karen
Luey   Name: Karen Luey   Title: CFO

 

 

 

 

 

  THE BANK:       WELLS FARGO BANK, NATIONAL ASSOCIATION           By: /s/ Cavan
J. Harris   Name: Cavan J. Harris   Title: Senior Vice President

 



 

 